CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A (the Registration Statement) of our report dated January 13, 2016, relating to the financial statements and financial highlights appearing in the November 30, 2015 Annual Report to Shareholders of Vanguard New York Tax-Exempt Money Market Fund and Vanguard New York Long-Term Tax-Exempt Fund (comprising Vanguard New York Tax-Free Funds), which report is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectus and under the headings Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in the Statement of Additional Information. /s/PricewaterhouseCoopers LLP Philadelphia, PA March 28, 2016
